DETAILED ACTION
Response to Amendment
It is acknowledged that claims 1, 7 and 8 have been amended.
Response to Arguments
Applicant’s arguments, see pg. 7 and 8, filed 10/22/2020, with respect to the amended portions of claims 1, 7 and 8 have been fully considered and are persuasive as the amendments are directed to how delimiter positions are identified based on specific states of enclosing characters based on whether a first process indicates an outside of range of the enclosing character, see corresponding instant specification para. 0050.  Regarding Henrishs and Mansfield, both arts describes using characters/symbol such as: starting double quotes and ending double quote (Henrishs); start end and skip tags (Mansfield) to determine enclosed characters, but does not provide the ability for a first process specifies a specific state of the enclosed characters when the first process indicates an outside of range of the enclosing character, identifying, among the first delimiter position and the second delimiter position, the second delimiter position as a delimiter position corresponding to the specific state of the enclosing characters as amended in the claims.  The rejection of claims 1-8 has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-8 are allowed for the following reason:

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DENNIS TRUONG/             Primary Examiner, Art Unit 2152